Case 1:21-cv-03230-PKC-SJB Document 9 Filed 08/11/21 Page 1 of 2 PageID #: 53



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 Display Vectors LLC,
                                                                 1:21-cv-3230(PKC)(SJB)
                Plaintiff,
                                                                 Patent Case
          v.
                                                                 Jury Trial Demanded
 Sound Around Inc.,

                Defendant.


                     UNOPPOSED MOTION TO EXTEND TIME TO RESPOND
                          TO COMPLAINT TO SEPTEMBER 10, 2021


        Defendant Sound Around Inc. (“Sound Around”) submits this unopposed motion to

 extend the time to respond to the present action to September 10, 2021 based on the facts

 presented in the accompanying declaration of Jerry Brach (“Brach Decl.”).

        As shown in the Brach Decl., Plaintiff never served the lawsuit herein on Sound Around

 directly. Instead, it served the present action on the New York Department of State, as agent for

 Sound Around. The lawsuit papers reached Sound Around on August 4, 2021.

        Neither party nor the Court is prejudiced by the extension requested herein. The Plaintiff

 has consented to the requested extension.

        None of the cases cited by the Court mandate or even justify issuance of a default

 judgment under the facts herein. Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993)

 makes it crystal clear that “general principles cannot justify denial of a party's fair day in court

 except upon a serious showing of willful default," which is wholly absent here. In Enron Oil, the

 plaintiff requested the default, and the defendant failed to submit a timely opposition; here,

 Plaintiff has consented to it (expressing a desire to engage in settlement discussions rather than



 {02683975.1}
Case 1:21-cv-03230-PKC-SJB Document 9 Filed 08/11/21 Page 2 of 2 PageID #: 54



 incurring monetary expenses on perhaps unnecessary Court proceedings). Indeed, in an email

 communication dated August 10, 2021, Plaintiff’s attorneys informed Defendant’s undersigned

 counsel that Plaintiff will not oppose the present motion.

        WHEREFORE, Sound Around requests that the Honorable Court enter an order granting

 Defendant until September 10, 2021 to answer or otherwise respond to Plaintiff’s Complaint.


 Dated: August 11, 2021
                                                  By: /s/Max Moskowitz
                                                  Max Moskowitz
                                                  mmoskowitz@ostrolenk.com
                                                  Ariel Peikes
                                                  apeikes@ostrolenk.com
                                                  Ostrolenk Faber LLP
                                                  845 Third Avenue, 8th Floor
                                                  New York, New York 10022
                                                  Telephone: (212) 596-0500
                                                  Facsimile: (212) 382-0888
                                                  Attorneys for Defendant
                                                  Sound Around, Inc.




 {02683975.1}
